Citation Nr: 0520415	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-11 023A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD, to include as 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and May 1997 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In an 
August 16, 2000, order the United States Court of Appeals for 
Veterans Claims (Court) vacated a May 1999 Board decision to 
the extent it had failed to address the issues of entitlement 
to service connection for headaches, a skin disorder, and 
PTSD, all as secondary to Agent Orange exposure.  In April 
2001, the Board remanded the case for additional development.  

Records indicate the veteran failed to report for a scheduled 
Board hearing in September 2004.  Therefore, his request for 
a personal hearing must be considered as having been 
withdrawn.  38 C.F.R. § 20.702 (2004).

The Board notes that in correspondence dated in November 2004 
the veteran was notified that his Privacy Act information 
request would receive appropriate attention.

The Board also notes the issue of entitlement to service 
connection for PTSD was previously denied in a September 1996 
rating decision and that the Court has held that reliance 
upon a new etiological theory (i.e. Agent Orange exposure) is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (holding "a claim based on 
the diagnosis of a new mental disorder . . . states a new 
claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement")(emphasis 
added).  For this reason, the issue of whether new and 
material evidence has been submitted to reopen the claim for 
entitlement to service connection for PTSD is included on the 
title page.  The Board finds, however, that the issue of 
entitlement to service connection for a skin disorder was not 
specifically denied by the September 1996 rating decision and 
that this issue has been properly developed as an original 
claim.

The service connection issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a September 1996 rating decision the RO denied service 
connection for PTSD; the veteran did not appeal after being 
notified of that decision.

2.  Evidence received since the September 1996 rating 
decision was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1996 rating decision 
denying service connection for PTSD is new and material, and 
the claim must be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  VA 
regulations providing the conditions under which a previously 
denied claim may be reopened were amended effective for 
claims filed on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a).  A review of the record shows the veteran 
submitted a request to reopen his claim for entitlement to 
service connection for PTSD in September 1996.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363..

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a September 1996 rating decision the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The determination was essentially based upon a finding 
that the evidence did not demonstrate verified combat 
exposure to substantiate the provided diagnosis of PTSD.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

The Board finds that the evidence added to the claims file 
since the September 1996 rating decision includes evidence 
that was not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence consists of various medical reports 
providing diagnoses of PTSD and additional information from 
the veteran describing a combat-related stressor event.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in June 2001.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the DSM-IV as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that when VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

The Court has held that an incarcerated veteran is entitled 
to the same care and consideration given to his 
nonincarcerated colleagues and that tailored assistance may 
be required.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, records show the veteran served in the Republic 
of Vietnam from July 1, 1969, to September 7, 1970.  Service 
records show he received no awards indicative of combat and 
that his military duties included heavy vehicle and light 
truck driver.  There is no affirmative evidence to the 
contrary and it is also presumed that the veteran was exposed 
to Agent Orange during service in Vietnam.  In support of his 
claim he submitted statements describing his duties driving 
trucks in hazardous areas and describing an incident in 1969 
in which he was directly sprayed with Agent Orange while 
pursuing an armed enemy prisoner who was attempting to 
escape.  The record does not reflect that the RO has 
requested that the service department attempt to verify these 
events nor that the veteran has been specifically requested 
to provide information sufficient for the records custodian 
to conduct a search for records to corroborate his claims.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
provide information sufficient for VA to 
assist him in obtaining records to 
support of his claims as to any stressor 
or combat-related events in Vietnam.  

2.  If sufficient information is 
provided, the RO should request that the 
United States Armed Services Center for 
Unit Records Research (USASCURR) at 7798 
Cissna Road, Springfield, Virginia 22150-
3197, attempt to verify the veteran's 
claimed stressor or combat-related events 
in Vietnam.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

3.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  The RO should take appropriate action 
to provide the veteran a psychiatric 
examination for an opinion as to whether 
it is as likely as not that he has PTSD 
(under DSM-IV criteria) as a result of 
Agent Orange exposure or a verified 
combat or stressor event during active 
service.  If unable to provide the 
veteran an in-person examination, the RO 
should request that his claims folder be 
reviewed by a psychiatrist for the 
required opinions.

The examiner should be informed of the 
RO's determinations as to whether the 
veteran engaged in combat with the enemy 
and of any verified events in this case.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record.

5.  The RO should also take appropriate 
action to provide the veteran an 
examination for opinions as to whether it 
is as likely as not that he has headaches 
or a skin disorder as a result of Agent 
Orange exposure during active service.  
If unable to provide the veteran an in-
person examination, the RO should request 
that his claims folder be reviewed by an 
appropriate medical specialist for the 
required opinions.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


